DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-9, 12-18, 20, 21, 23, 25, and 27
Withdrawn claims: 				25 and 27
Previously cancelled claims: 		10, 11, 19, 22, 24, 26, and 28-42
Newly cancelled claims:			None
Amended claims: 	1-3, 5-9, 12-18, 20, 21, 23, 25, and 27
New claims: 					None
Claims currently under consideration:	1-9, 12-18, 20, 21, and 23
Currently rejected claims:			1-9, 12-18, 20, 21, and 23
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9, 12-18, 20, 21, and 23) in the reply filed on 08/19/2021 is acknowledged.
Claims 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 18, 20, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the ratio between the conductivity and the total amount of protein of the whey protein solution".  Due to the lack of units of measurement for the conductivity and the total amount of protein, as well as the lack of any temperature at which conductivity is measured, the ratio between the conductivity and the total amount of protein cannot be determined and therefore, the claim is indefinite.
Claim 23 recites the limitation "the drying step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “at least 30% w/w”, and the claim also recites “preferably at least 40% w/w and even more preferably at least 50% w/w” which is the narrower statement of the range/limitation.   Also, claim 20 recites the broad recitation “at most 80% w/w”, and the claim also recites “preferably at most 50% w/w and even more preferably at most 20% w/w” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maté (Maté, J.I., Krochta, J.M., “β-Lactoglobulin Separation from Whey Protein Isolate on a Large Scale”, 1994, Journal of Food Science, vol. 59, No. 5, pages 1111-1114) in view of Nilsson (US 5,719,048).
Regarding claim 1, Maté teaches a method of preparing an edible composition comprising beta-lactoglobulin (BLG) in isolated form (page 1111, column 1, paragraph 4 under “Introduction”), the method comprising the steps of providing a whey protein solution comprising BLG and additional proteins (corresponding to 15% whey protein  solution made from whey protein isolate comprising more than 95% total protein of which less than 70% is BLG) (Fig. 1 on page 1111; page 1113, column 1, paragraph 6); separating the BLG from the non-BLG proteins through ultracentrifugation (Fig. 1 on page 1111); adjusting the pH so that the whey protein solution has a pH of 5.3, which is the isoelectric point of the BLG; and subjecting the whey protein solution to diafiltration until its conductivity reaches 0.9 mS/cm (page 1113, column 1, paragraph 6).  Although Maté discloses the conductivity of the whey protein solution, the ratio between the conductivity and the total amount of protein of the whey protein solution cannot be determined as claim 1 does not recite units of measurement for the conductivity and the total amount of protein nor does it recite any temperature at which conductivity is measured.  Maté also teaches that the solution is dehydrated through freeze drying to obtain the isolated BLG (Fig. 1 on page 1111; page 1113, column 1, paragraph 5) which separates the BLG from the remaining whey protein solution.  Although Maté teaches the separation of BLG from the non-BLG proteins through ultracentrifugation whereas the claimed method seeks to retain the additional proteins in the whey protein solution until an optional separation step (c) is performed, the “[o]mission of an element and its function is obvious if the function of the element is not desired”. MPEP 2144.04.II(A).  The omission of the ultracentrifugation step of Maté that occurs prior to the diafiltration step is not necessary if one seeks to retain the additional proteins in the edible composition; therefore, its omission in the claimed method is obvious.  Additionally, the ultracentrifugation step could be performed as part of step (c) of the claimed method wherein BLG would be separated from the non-BLG proteins and then separated from the remaining whey protein solution through the freeze drying process.  In this event, although Maté teaches ultracentrifugation prior to diafiltration and therefore, before creating the whey protein having features recited in step (a) of the claimed method, the “selection of any order of performing process steps is prima facie obvious”.  See MPEP 2144.04.IV(C).  In the case of the omission of ultracentrifugation or in the case of performing ultracentrifugation as part of step (c), the whey protein solution comprises BLG in an amount of less than 70% relative to the total amount of protein (Figure 1 on page 1111).  Maté does not teach that the whey protein solution is supersaturated with respect to BLG or teach step (b) of crystallizing BLG in the supersaturated whey protein solution in salting-in mode.
 However, Nilsson teaches that the use of low conductivity and pH around the isoelectric point, known as the salting-in method, is not a new method for crystallization of proteins. Nilsson teaches that this technique is often used in the preparation of crystals from highly purified protein solutions, but that it is adaptable to working on impure solutions (column 1, lines 36-55) and that supersaturated solutions are commonly used in the process (column 2, lines 26-27).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté by using a supersaturated solution to crystallize proteins in a salting-in mode as taught by Nilsson.  Since Maté teaches a method for isolating BLG using a solution comprising BLG and subjecting it to low conductivity and pH around the isoelectric point of BLG, a skilled practitioner would readily recognize that the solution of BLG in Maté would form BLG crystals when it enters this salting-in mode since Nilsson teaches that this process is well-known in the art.  Furthermore, the practitioner would readily recognize that a solution supersaturated with BLG would be part of this process since supersaturated solutions are commonly used in this process.  For these reasons, the claimed supersaturated whey protein solution and the claimed crystallization of BLG in salting–in mode is rendered obvious.   
Regarding claim 4, Maté teaches the invention as disclosed above in claim 1, including step (f) of drying (corresponding to freeze drying) a BLG-containing composition derived from steps (b) or (c) (page 1113, column 1, paragraph 5).
Regarding claim 5, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution of step (a) comprises at most an amount approaching 30% additional whey protein relative to the total amount of protein (corresponding to whey protein isolate comprising more than 95% total protein wherein less than 70% of the total protein is BLG) (Figure 1 on page 1111).  It also teaches that alpha-lactalbumin (ALA) and bovine serum albumin (BSA) are the additional proteins, wherein ALA is found in larger concentration than BSA (Figures 5 and 6 on page 1112).  Although the concentration of ALA is not specified in Maté, the disclosed concentration of additional proteins in an amount approaching 30% of the total amount of protein and the disclosure of more ALA than BSA being present at least suggests a concentration range of ALA that overlaps the claimed range, thereby rendering it obvious. 
Regarding claim 6, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution of step (a) comprises at most an amount approaching 30% additional whey protein relative to the total amount of protein (corresponding to whey protein isolate comprising more than 95% total protein wherein less than 70% of the total protein is BLG) (Figure 1 on page 1111), which overlaps the claimed content range. 
Regarding claim 7, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution of step (a) comprises BLG in an amount of less than 70% of the total protein content (Figure 1 on page 1111), which overlaps the claimed content range.
Regarding claim 8, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution of step (a) comprises BLG in an amount of less than 70% of the total protein content (Figure 1 on page 1111), which overlaps the claimed content range.
Regarding claim 9, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution comprises whey protein isolate (Figure 1 on page 1111).  It also discloses that whey protein concentrate is a good source of whey protein (page 111, column 1, paragraph 1) which at least suggests that it is also suitable for the disclosed method.
Regarding claim 12, Maté teaches the invention as disclosed above in claim 1, including the whey protein solution is prepared by subjecting a whey protein feed to ultrafiltration or ion-exchange (page 1111, column 1, paragraph 1 under “Introduction”) to produce whey protein isolate having more than 95% protein (Figure 1 on page 1111).  The processes of ion-exchange and ultrafiltration involve adjusting the pH, reducing the conductivity, and increasing the protein concentration as non-protein elements such as sugars, water, and salt are removed from the whey.
Regarding claim 13, Maté teaches the invention as disclosed above in claim 12, including the whey protein solution is prepared by subjecting a whey protein feed to ultrafiltration or ion-exchange (page 1111, column 1, paragraph 1 under “Introduction”) to produce whey protein isolate having more than 95% protein (Figure 1 on page 1111).  The processes of ion-exchange and ultrafiltration involve adjusting the pH as non-protein elements such as sugars, water, and salt are removed from the whey.
Regarding claim 14, Maté teaches the invention as disclosed above in claim 12, including the whey protein solution is prepared by subjecting a whey protein feed to ultrafiltration or ion-exchange (page 1111, column 1, paragraph 1 under “Introduction”) to produce whey protein isolate having more than 95% protein (Figure 1 on page 1111).  The processes of ion-exchange and ultrafiltration involve reducing the conductivity as non-protein elements such as sugars, water, and salt are removed from the whey.
Regarding claim 16, Maté teaches the invention as disclosed above in claim 12, including the whey protein solution is prepared by subjecting a whey protein feed to ultrafiltration or ion-exchange (page 1111, column 1, paragraph 1 under “Introduction”) to produce whey protein isolate having more than 95% protein (Figure 1 on page 1111).  The processes of ion-exchange and ultrafiltration involve increasing the protein concentration as non-protein elements such as sugars, water, and salt are removed from the whey.
Regarding claim 17, Maté teaches the invention as disclosed above in claim 1, including a method for isolating BLG (page 1111, column 1, paragraph 4 under “Introduction”) using a solution comprising BLG and subjecting it to low conductivity and pH around the isoelectric point of BLG (page 1113, column 1, paragraph 6) wherein a skilled practitioner would readily recognize that this solution would form BLG crystals when it enters this salting-in mode since Nilsson teaches that this process is well-known in the art (column 1, lines 36-55).  Since crystals will readily form during the disclosed salting-in mode, the crystallization of BLG of step (b) involves waiting for crystallization to take place.  Also, since the solution is subsequently frozen and dried (page 1113, column 1, paragraph 5), the degree of supersaturation would be increased as the amount of protein that is able to be dissolved in the solution decreases as the temperature decreases.   
Regarding claim 18, Maté teaches the invention as disclosed above in claim 1, including freeze drying the solution to create a final product comprising more than 95% BLG (Figure 1 on page 111), which falls within the claimed solids content. 

Claims 2-4, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maté (Maté, J.I., Krochta, J.M., “β-Lactoglobulin Separation from Whey Protein Isolate on a Large Scale”, 1994, Journal of Food Science, vol. 59, No. 5, pages 1111-1114) in view of Nilsson (US 5,719,048) as applied to claim 1 above, and further in view of CHM (“Recrystallization Introduction”, September 2016, CHM 220, < https://web.archive.org/web/20160912162724/http://classes.kvcc.edu/chm220/Recrystallization/prelab/introduction.htm.>).
Regarding claim 2, Maté teaches the invention as disclosed above in claim 1, including an objective of the disclosed method is to obtain BLG with more than 95% purity (page 1111, column 1, paragraph 4 under “Introduction”) as functional properties of pure BLG would have less variability compared to whey protein concentrate or whey protein isolate (page 1111, column 1, paragraph 2 under “Introduction”).  As explained above in the rejection of claim 1, a skilled practitioner would readily recognize that the solution disclosed by Maté would form BLG crystals when it enters the salting-in mode since Nilsson teaches that this process is well-known in the art (column 1, lines 36-55).  Since crystals will readily form during the disclosed salting-in mode, the method of Maté forms BLG crystals.  It does not teach step (d) washing BLG crystals.
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes washing crystals (corresponding to dissolving a solid sample into an appropriate solvent) (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté to include washing the BLG crystals as taught by CHM.  Since the objective of Maté was to produce BLG with a purity of more than 95% and that pure BLG would provide less variability than impure BLG, a skilled practitioner would readily recognize that crystals having less than 100% purity produced by the method of Maté would have their purity increased by washing them as part of the recrystallization process since this is a common method of purification as taught by CHM.  Therefore, the claimed washing step (d) is rendered obvious.
Regarding claim 3, Maté teaches the invention as disclosed above in claim 1, including an objective of the disclosed method is to obtain BLG with more than 95% purity (page 1111, column 1, paragraph 4 under “Introduction”) as functional properties of pure BLG would have less variability compared to whey protein concentrate or whey protein isolate (page 1111, column 1, paragraph 2 under “Introduction”).  As explained above in the rejection of claim 1, a skilled practitioner would readily recognize that the solution disclosed by Maté would form BLG crystals when it enters the salting-in mode since Nilsson teaches that this process is well-known in the art (column 1, lines 36-55).  Since crystals will readily form during the disclosed salting-in mode, the method of Maté forms BLG crystals.  It does not teach step (e) of recrystallizing BLG crystals.
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes recrystallization (corresponding to crystals of the formerly dissolved solid growing from the solution) (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté to include recrystallizing the BLG crystals as taught by CHM.  Since the objective of Maté was to produce BLG with a purity of more than 95% and that pure BLG would provide less variability than impure BLG, a skilled practitioner would readily recognize that crystals having less than 100% purity produced by the method of Maté would have their purity increased by the recrystallization process since this is a common method of purification as taught by CHM.  Therefore, the claimed recrystallization step (e) is rendered obvious.
Regarding claim 4, Maté teaches the invention as disclosed above in claims 2 and 3, including an objective of the disclosed method is to obtain BLG with more than 95% purity (page 1111, column 1, paragraph 4 under “Introduction) as functional properties of pure BLG would have less variability compared to whey protein concentrate or whey protein isolate (page 1111, column 1, paragraph 2 under “Introduction”).  As explained above in claim 1, a skilled practitioner would readily recognize that the solution disclosed by Maté would form BLG crystals when it enters the salting-in mode since Nilsson teaches that this process is well-known in the art (column 1, lines 36-55).  Since crystals will readily form during the disclosed salting-in mode, the method of Maté forms BLG crystals.  It does not teach step (f) of drying BLG-containing crystals derived from steps (d) or (e).
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes drying the crystals (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté to include drying the BLG crystals as taught by CHM.  Since the objective of Maté was to produce BLG with a purity of more than 95% and that pure BLG would provide less variability than impure BLG, a skilled practitioner would readily recognize that crystals having less than 100% purity produced by the method of Maté would have their purity increased by drying them as part of the recrystallization process since this is a common method of purification as taught by CHM.  Therefore, the claimed drying step (f) is rendered obvious.
Regarding claim 20, Maté teaches the invention as disclosed above in claim 2, including the washing step (d) completely dissolves the compound to be purified at high temperature (CHM, page 2, paragraph 2) and that one type of impurity is more soluble in a solvent than the main component (CHM, page 1, paragraph 6).  As the crystal is being dissolved in the heated solvent, there will be moments where at most 80% of the initial amount of BLG crystals will be dissolved as the crystals transition from a solid to a liquid.  Also, if the BLG crystals contain impurities that are more soluble in the solvent than BLG itself, then a skilled practitioner would readily recognize that the BLG crystals do not need to be fully dissolved as the more-soluble impurities will have already been removed by their dissolution in the solvent since the method of recrystallization is known in the art.  In either case, the claim is rendered obvious.
Regarding claim 21, Maté teaches the invention as disclosed above in claim 3, including the recrystallization step involves: dissolving the separated BLG crystals in a recrystallization liquid (corresponding to a solid sample is dissolved in an appropriate solvent); adjusting the recrystallization liquid to obtain supersaturation with respect to BLG (corresponding to a “condition” of the solution is changed to cause supersaturation); crystallizing BLG in the supersaturated, adjusted recrystallization liquid (corresponding to crystals of the formerly dissolved solid will grow from the solution); and separating BLG crystals from the remaining adjusted recrystallization liquid (corresponding to filtration and drying) (CHM, page 1, paragraph 1).
Regarding claim 23, Maté teaches the invention as disclosed above in claim 3, including drying the BLG crystals (CHM, page 1, paragraph 1).  Although CHM does not disclose a method of drying the BLG crystals, Maté taught drying the BLG crystals before recrystallization through freeze-drying (page 1113, column 1, paragraph 5) and therefore, a skilled practitioner would be motivated to use this method to dry the BLG crystals after the recrystallization process as well.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maté (Maté, J.I., Krochta, J.M., “β-Lactoglobulin Separation from Whey Protein Isolate on a Large Scale”, 1994, Journal of Food Science, vol. 59, No. 5, pages 1111-1114) in view of Nilsson (US 5,719,048) as applied to claim 12 above, and further in view of Upadhyay (Upadhyay, A.K., “How Whey Protein is Made”, November 2016, https://web.archive.org/web/20161026150835/http://us.myprotein.com/thezone/supplements/how-is-whey-protein-made/).
Regarding claim 15, Maté teaches the invention as disclosed above in claim 12, including the whey protein feed is whey protein isolate (Figure 1 on page 1111).  It does not teach the preparation of the whey protein solution involves reducing the temperature of the whey protein feed.
However, Upadhyay teaches that the process of making whey protein isolate involves pasteurization of the milk at a temperature of 70-80°C and then cooled (page 3, paragraph under “Step 4”).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Maté by reducing the temperature of the whey protein feed as taught by Upadhyay.  Since Maté discloses that the whey protein feed is whey protein isolate, a skilled practitioner would be motivated to consult an additional reference such as Upadhyay in order to determine a method of producing whey protein isolate, thereby rendering the claimed reduction in temperature obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 22, and 23 of co-pending Application No. 17/254,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claim 18 in view of co-pending claims 20, 22, and/or 23 requires features of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791